Citation Nr: 0618689	
Decision Date: 06/26/06    Archive Date: 06/30/06	

DOCKET NO.  03-28 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1975, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In a rating decision of October 2002, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder.  Since the time of the October 2002 rating 
decision, the veteran has submitted additional evidence in 
support of his claim.  The RO continued its denial of service 
connection for post-traumatic stress disorder, and the 
current appeal ensued.

Finally, for reasons which will become apparent, this appeal 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In pertinent part, it is argued 
that, while serving on board the USS Reasoner off the coast 
of Vietnam, the veteran was exposed to and/or participated in 
a number of stressful incidents, which incidents precipitated 
the development of a post-traumatic stress disorder.

In that regard, the Board notes that, in a post-traumatic 
stress disorder questionnaire received in February 2003, the 
veteran indicated that he has served in a "war zone" from 
November/December 1972 to September 1973, and again from July 
1974 to May 1975.  However, there currently exists no 
official documentation verifying the veteran's dates of "war 
zone" service.  Accordingly, further development in this area 
will be undertaken prior to a final adjudication of the 
veteran's claim.

As noted above, the veteran served on active duty from 
October 1971 to July 1975, a period of approximately four 
years.  However, a review of the veteran's claims folder 
reveals very few service medical records, and neither a 
service entrance nor a separation examination.  Accordingly, 
an attempt to obtain any additional available service medical 
records will be made as part of the following remand.

As previously indicated, in a rating decision of October 
2002, the RO denied entitlement to service connection for 
post-traumatic stress disorder.  At the time of that rating 
decision, there was no evidence that the veteran had, in 
fact, been exposed to an inservice stressor.  Nor was there 
any evidence of a post-traumatic stress disorder.  

In February 2003, the veteran provided a "Combat Stress 
History" reporting that, during service, his duties included 
the manning of a missile system, shooting down enemy planes, 
and shore bombardment.  The veteran additionally indicated 
that he had "direct combat experience," and had served in an 
artillery unit which fired on the enemy, flown aircraft over 
a war zone, engaged the enemy in a firefight, and seen 
Americans, enemy, and civilians killed.  Recently, the 
veteran has described an incident in which he was 
specifically ordered by his commanding officer not to return 
fire, even if he were fired upon.  Moreover, the veteran has 
reported one incident in which approximately 300 South 
Vietnamese soldiers were "massacred" by South Vietnamese 
military policemen.  None of these claimed "stressors" had 
previously been mentioned.  Accordingly, remand is necessary 
to request that the veteran provide specific details of his 
claimed stressor or stressors, and, should he respond with 
sufficient information, to attempt to verify the stressor(s) 
through official channels.

Although the RO provided notice as to the type of evidence 
needed to substantiate his claim in a letter dated in April 
2003, that notice does not fully comply with the recent 
requirement that notice be provided that an evaluation and 
effective date will be assigned if service connection is 
granted, and the type of evidence to substantiate such.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ongoing medical records reflecting PTSD treatment should also 
be obtained.  38 U.S.C.A. §5103 A(c) (West 2002); see also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file, 
and send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C. F. R. §3.159(b) advising the veteran 
to submit or identify evidence 
corroborating his claimed stressor(s), 
and linking his post-traumatic stress 
disorder to that stressor or stressors.  
The notice should also advise the veteran 
that a disability rating and effective 
date will be assigned if service 
connection is awarded, and the type of 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal as outlined by the Court in 
Dingess/Hartman v. Nicholson,  19 Vet. 
App. 473 (2006).  

2.  The RO should then contact the 
appropriate service organization and/or 
record storage facility, in an attempt to 
verify the veteran's period or periods of 
service in the Republic of Vietnam.  The 
RO should, additionally, attempt to 
obtain any additional service medical, 
personnel, or administrative records, to 
include the veteran's service entrance 
and separation examinations, as well as 
ships logs and other pertinent historical 
data chronicling the service of the 
veteran's ship, the USS Reasoner, during 
the Vietnam Conflict.  To the extent 
possible, information should be sought 
regarding the veteran's presence at the 
"massacre" of approximately 300 South 
Vietnamese troops in April/May 1975.  All 
such information, when obtained, should 
be made a part of the veteran's claims 
folder.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2003, the date of the 
veteran's most recent VA examination for 
compensation purposes, should also be 
obtained.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

4.  The RO should then once again request 
from the veteran a comprehensive and 
detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.

5.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  This 
summary, and all associated documents, 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
in order that they might provide any 
information which could corroborate the 
veteran's alleged stressors.

6.  Following the above, the RO should 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  In any event, the RO 
should specifically render a finding as 
to whether the veteran "engaged in combat 
with the enemy."  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify which stressor or stressors it 
has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the evidence.

7.  If and only if a stressor or 
stressors is verified, the RO should 
arrange for the veteran to be examined by 
a VA psychiatrist who has not heretofore 
seen or examined him.  The RO should 
specify for the examiner the stressor or 
stressors which it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  Moreover, the examiner 
should comment explicitly on whether 
there is a link between any verified 
stressor or stressors and the current 
diagnosis of post-traumatic stress 
disorder.  The report of the examination 
should include a complete rationale for 
all opinions expressed, and the claims 
folder should be made available to the 
examiner prior to the examination.

8.  After completing any additional 
development deemed necessary, the RO 
should again review the record.  Should 
the benefit sought on appeal remain 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




